Citation Nr: 1108268	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-29 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for multiple sclerosis with optic neuritis and legal blindness of the right eye.  

2.  Entitlement to an evaluation in excess of 10 percent for sensorimotor neuropathy of the left lower extremity associated with multiple sclerosis.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from February 1999 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the RO which, in part, denied an increase in the 30 percent evaluation then assigned for multiple sclerosis (MS).  By rating action in September 2008, the RO assigned a 40 percent evaluation for MS with optic neuritis and legal blindness of the right eye, and by rating action in August 2009, assigned a separate 10 percent evaluation for neurological impairment of the left lower extremity associated with MS.  In November 2010, a hearing was held at the RO before the undersigned member of the Board.  

As the Veteran was assigned separate evaluations for visual impairment and neurological disabilities associated with his MS during the pendency of this appeal, both disabilities are properly before the Board on appeal.  

Finally, although the Veteran provided testimony at the travel Board hearing concerning a claim to reopen service connection for post traumatic stress disorder (PTSD), this issue has not been perfected for appeal and cannot be addressed in this decision.  Accordingly, the matter is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  

REMAND

At the Board hearing in November 2010, the Veteran testified that his MS had worsened significantly since his last VA examination.  Given this expressed contention, a new examination should be scheduled.  In addition, the Veteran testified he was evaluated by the Army in mid-June 2010, and was schedule for a VA evaluation in late November 2010.  The reports of these evaluations should be sought.  

Accordingly, the claim is REMANDED for the following action:  

1.  The AMC should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his MS since August 2009.  Thereafter, the AMC should attempt to obtain records from all identified sources, including any records or evaluations from VAMC Richmond since 2009, and any service department records for evaluation of his MS in April and June 2010.  If any records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file, and he and his representative should be so notified.  

2.  The Veteran should be afforded VA neurological and ophthalmologic examinations to determine the extent and current severity of all manifestations and residuals associated with his MS.  The claims file should be made available to the examiners for review, and a notation to the effect that this record review took place should be included in the examination reports.  All appropriate tests and studies should be accomplished in connection with examinations.  The clinical findings and reasons upon which any opinion is based should be recorded in a legible manner for review purposes.  

a)  The neurology examiner should identify all neurological complaints and findings associated with the Veteran's MS, and provide a written discussion of the degree of residual weakness or sensory disturbances, and how it impacts on motor function of the affected extremities.  

b)  The ophthalmologic examination should include all appropriate tests, and it  would be helpful if the examiner provided a narrative explanation of all clinical and diagnostic findings in layman's terms, and without acronyms for the benefit of the adjudicator, who is not trained in the field of ophthalmology.  

3.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

